 Case 3:20-cv-01248-JPG Document 12 Filed 05/19/21 Page 1 of 3 Page ID #48




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAKOTA HOLLAND, #20061896,                          )
                                                    )
                Plaintiff,                          )
                                                    )
vs.                                                 )        Case No. 20-cv-01248-JPG
                                                    )
KENNY BENZING,                                      )
ALLISON ALEXANDER,                                  )
RICH STEVENSON,                                     )
DANIL DOE,                                          )
J. DAIL,                                            )
KAYLA DOE,                                          )
and JOHN DOE ##1-4,                                 )
                                                    )
                Defendants.                         )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Dakota Holland filed this civil rights action pro se pursuant to 42 U.S.C. § 1983

and the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671-2680, to challenge unsafe

conditions of confinement at Marion County Law Enforcement Center. (Docs. 1 and 8). In the

First Amended Complaint, Plaintiff did not mention any defendants in the statement of his claim,

and he included no request for relief. (Doc. 8, pp. 7-8). The First Amended Complaint did not

survive screening under 28 U.S.C. § 1915A and was dismissed on April 16, 2021. (Doc. 10).

       Plaintiff was granted leave to file a Second Amended Complaint on or before

May 17, 2021. (Id. at 4). He was warned that the action would be dismissed with prejudice and a

“strike,” if he failed to file the Second Amended Complaint by this deadline. (Id.) (citing FED. R.

CIV. P. 41(b); 28 U.S.C. § 1915(g); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994)). Plaintiff was also reminded of his continuing

                                                1
 Case 3:20-cv-01248-JPG Document 12 Filed 05/19/21 Page 2 of 3 Page ID #49




obligation to update his address with the Court within a week of any address change. (Doc. 10,

p. 5). He was warned that failure to do so could result in dismissal of the case. (Id.).

       Plaintiff’s missed the deadline for filing a Second Amended Complaint. Moreover, the

Order Dismissing First Amended Complaint (Doc. 10) was returned to the Court undeliverable on

May 6, 2021. This is because Plaintiff did not notify the Court of his address change. The Court

has received no notice since then.

       The Court will not allow this matter to linger indefinitely. This action shall be dismissed

with prejudice based on Plaintiff’s failure to comply with the Order (Doc. 10) to file a First

Amended Complaint on or before May 17, 2021. See FED. R. CIV. P. 41(b). This dismissal shall

count as one of Plaintiff’s three allotted “strikes” within the meaning of 28 U.S.C. § 1915(g).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice, based on

Plaintiff’s failure to comply with the Court’s Order (Doc. 10) to file a First Amended Complaint.

See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as one of Plaintiff’s three allotted

“strikes” within the meaning of Section 1915(g).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, regardless of subsequent developments in the case. Accordingly,

the filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(A)(4). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See



                                                 2
 Case 3:20-cv-01248-JPG Document 12 Filed 05/19/21 Page 3 of 3 Page ID #50




FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover,

if the appeal is found to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 5/19/2021

                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                 3
